Citation Nr: 9900894	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for non-service connected pension benefits. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969. 

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a determination that the veteran had 
not submitted new and material evidence to reopen a claim for 
non-service-connected pension benefits, which had been 
previously denied on the basis that his injuries sustained in 
a motorcycle accident on February 16, 1992, were due to 
willful misconduct.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to nonservice-
connected pension.  He contends that his motorcycle accident 
was not the result of willful misconduct.  He argues that the 
police report of the accident did not make any reference to 
alcohol or drug use.  In addition, the police department did 
not require any laboratory test.  In other words, it is 
argued that, contrary to the prior determination, there is no 
indication from police records that intoxication or mental 
incapacity played any role in the veterans accident.  

Furthermore, he states that at the time he signed the report 
of accidental injury, he was not competent, due to his 
injuries.  He contends that this report contains inaccuracies 
as a result.  Moreover, he argues that the police report does 
not indicate that he was in violation of any regulation or 
ordinance.  It is the veterans belief that his injuries were 
cause by swerving to avoid hitting ducks that flew into the 
road from a nearby canal.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that new and material evidence 
has not been received to reopen the claim for non-service-
connected pension benefits.  


FINDINGS OF FACT

1.  The veteran filed a claim for nonservice-connected 
pension benefits in May 1992.  

2.  In an administrative decision, dated in December 1992, 
the RO determined that the injuries incurred by the veteran 
in the February 16, 1992, motorcycle accident were due to his 
own willful misconduct.  

3.  Entitlement to a nonservice-connected pension was denied 
by the RO in a December 1992 rating decision.  

4.  The veteran was notified of that determination and of the 
results of the December 1992 administrative decision in 
January 1993; a timely appeal was not initiated by the 
veteran following notice of the denial of his benefits.  

5.  The veteran attempted to reopen the claim for pension 
benefits in April 1998 by the submission of a police report 
of investigation of the February 16, 1992 motorcycle 
accident.  

6.  The evidence submitted since December 1992, by itself or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The ROs December 1992 administrative decision is final, and 
new and material evidence has not been received to reopen the 
claim for non-service-connected pension benefits.  
38 U.S.C.A §§ 105, 5108, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ § 3.1(n), 3.104, 3.156(a), 3.301, 20.302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran filed a claim for nonservice-
connected pension benefits in May 1992.  Medical records 
contained in the file at that time show that the veteran 
sustained multiple trauma in a motorcycle accident in 
February 1992.  

The report of accidental injury completed in October 1992 and 
signed by the veteran was apparently completed by an employee 
of Biscayne Bay Transitional Living Center in Miami, Florida.  
This report is to the effect that the veteran lost memory of 
the accident.  However, it was noted that according to the 
medical records, the veteran was under the influence of 
alcohol and cocaine at the time of the motorcycle accident.  
In addition, it was noted that according to the newspaper the 
veteran lost control of the motorcycle and slid on the side 
about 50 yards.  The motorcycle came to rest under a car 
after scraping the bottom of two other cars.  Rescue 
personnel had to move the car to get to the veteran, whom 
they believed to be dead.  He was unconscious and placed in 
intensive care for about two month where he remained in a 
coma and slowly recovered.  In July of that year he was 
removed to the rehabilitation center.  

An administrative decision dated in December 1992 reflects 
that the RO determined that the injuries incurred by the 
veteran in the February 16, 1992 motorcycle accident were due 
to his own willful misconduct.  The RO reached this decision 
based on its finding that statements recorded on the report 
of accidental injury show the presence of alcohol and cocaine 
at the time of the motorcycle accident and the evidence in 
the medical record shows an alcohol level of .200. 

Entitlement to a nonservice-connected pension was also denied 
by the RO in a December 1992 rating decision, on the basis 
that the veterans disabilities were due to his willful 
misconduct.  The veteran was notified of that determination 
and of the results of the December 1992 administrative 
decision in January 1992.  He did not appeal the denial of 
pension benefits.  Consequently, the administrative and 
rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).  

The veteran attempted to reopen his claim for non-service-
connected pension benefits in 1998 by submitting a copy of 
the police report of the February 1992 accident.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

First, the Board acknowledges that the United States Court of 
Veterans Appeals (Court), in Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992), specifically held that the Manio 
analysis, concerning reopening of claims, did not apply to 
claims for pension benefits.  Nonetheless, the situation in 
this case can be distinguished from that in Abernathy, as 
well as from that in most pension cases.  

The RO considered this case as an attempt to reopen the 
previous denial of pension benefits, in part, on the basis of 
38 C.F.R. § 3.104(a), which provides that:

A decision of a duly constituted rating 
agency or other agency of original 
jurisdiction shall be final and binding 
on all field offices of the Department of 
Veterans Affairs as to conclusions based 
on the evidence on file at the time VA 
issues written notification in accordance 
with 38 U.S.C. 5104.  A final and binding 
agency decision shall not be subject to 
revision on the same factual basis except 
by duly constituted appellate authorities 
or except as provided in § 3.105  of this 
part.

Thus, the previous decision that the injuries sustained in 
the February 16, 1992, motorcycle accident is final and 
binding on the RO, and not subject to revision on the same 
factual basis.  

Moreover, the stated basis for the Courts holding in 
Abernathy is that 

Conceptually, a claim for service 
connection involves a question that is 
essentially static in nature, typically 
regarding the origin of the veteran's 
disability, whereas a claim for 
nonservice-connected pension involves the 
current nature and severity of 
disability, taking into account other 
changing factors such as age, and is 
therefore fluid in nature.

* * * * * 

With regard to pension claims, . . . a 
veteran would not normally seek to 
"reopen" a previously denied claim.  
Instead, entitlement to pension takes 
into consideration ever-changing factors 
reflecting permanent and total 
disability, such as the deterioration of 
the veteran's physical or mental 
condition, and increasing age.  Evidence 
is submitted to reflect the severity of 
the veteran's present condition and its 
impact on employability, rather than to 
"reopen" a previously disallowed claim on 
the basis of new evidence that would 
elaborate upon the earlier decision.  The 
adjudicators' primary focus in evaluating 
pension claims is the present condition 
of the veteran and whether the evidence, 
including consideration of age, reflects 
permanent and total disability.

3 Vet. App. at 464.  

In this case, the matter of whether the injuries sustained in 
the motorcycle accident of February 16, 1992, were due to the 
veterans willful misconduct involves a question that is 
essentially static in nature . . . regarding the origin of 
the veteran's disability . . . .  The basis of this appeal 
is not whether the veterans current disabilities are 
permanently and totally disabling, which is the matter that 
the Court accepted as  requiring consideration of ever-
changing factors . . . such as the deterioration of the 
veteran's physical or mental condition, and increasing age.

Consequently, the Board concludes that the RO was not 
incorrect in considering whether the veteran had submitted 
new and material evidence to reopen his claim for pension.

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

On a claim to reopen a previously and finally disallowed 
claim, a two-step analysis must be conducted under 
section 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when the credibility of the 
[new] evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must then reopen the claim and review 
the former disposition of the claim, 38 U.S.C.A. § 5108 -- 
that is, review all the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  The new and material evidence 
must be presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

In the veterans case, the RO, in essence, appeared not to 
reopen the veterans claim, as it did not reviewed the 
veterans claim de novo.  Rather, the RO found that the 
veteran did not submit new and material evidence to reopen 
his previously denied claim.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Judicial interpretation 
of the law has construed the provisions of 
38 U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate and 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VA O.G.C. 
Prec. 05-92, 57 Fed Reg. 49744 (1992) provides that the Board 
has the authority to determine on a de novo basis whether a 
claim has been properly reopened.

The Board has reviewed the evidence received into the record 
since the December 1992 decision and finds that no new and 
material evidence has been received to reopen the claim.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum).  A service department finding that injury, 
disease or death was not due to misconduct will be binding on 
[VA], unless patently inconsistent with the facts and 
requirements of laws administered by [VA].  

(1)  It involves deliberate or 
intentional wrongdoing with knowledge of 
or wanton and reckless disregard of its 
probable consequences.  

(2)  Mere technical violation of police 
regulations or ordinances will not per se 
constitute willful misconduct.  

(3)  Willful misconduct will not be 
determinative unless it is proximate 
cause of injury, disease or death.  

38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the persons willful 
misconduct.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(c)(2). 

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

In the veterans case, the evidence received into the record 
since the December 1992 decision consists of the Florida 
Traffic Accident Report, completed by the investigating 
police officer on the day of the accident.  In essence, this 
report shows that vehicle entered a curve in the road, left 
the road hit and drove over the curb.  The vehicle continued 
over a small grassy area and entered a driveway.  From marks 
on the parking lot surface, it was concluded that the 
veterans motorcycle fell on its left side.  Both the driver 
and the motorcycle slid approximately 75 feet and struck 
three vehicles.  The officer reported that the motorcycle 
traveled approximately 177 feet after leaving the pavement 
and was on its side for approximately 90 ½ feet.  The 
examiner noted in addition, that there was evidence that the 
motorcycle was traveling at a high rate of speed before 
leaving the pavement.  With respect to contributing factors, 
the officer mentioned nothing significant in relation to 
weather or road surface.  However, page 2 of the report 
indicates that one of the contributing causes was that the 
driver was under the influence of alcohol.  

This evidence, although new, is cumulative in nature and, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Essentially, the new 
evidence restates the information already considered at the 
time of the prior denial.  In view of the foregoing, I 
conclude that there is no basis for reopening the veterans 
previously denied claim.  

The veteran also submitted his own statements about the 
accident, in which he asserted that he did not remember 
anything about the accident, but in which he also asserted 
that he believed that the accident was caused by ducks that 
were frequently in the street, which was near a canal.  He 
also raised the possibility that his ten-year-old motorcycle 
did not handle well due to its age.  The veterans statements 
are not new and material evidence concerning the 
circumstances of the accident in question, as he indicated 
that he did not have any memory for these events.  At best, 
his statements are conjecture.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for pension benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
